         Case 1:17-cv-07572-ALC Document 167 Filed 11/11/20 Page 1 of 2


                                                                                          November 11, 2020
                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


KNIGHT FIRST AMENDMENT INSTITUTE
AT COLUMBIA UNIVERSITY,

                      Plaintiff,

                v.                                 Civil Action No. 1:17-cv-07572-ALC

U.S. DEPARTMENT OF HOMELAND
SECURITY, U.S. CUSTOMS AND BORDER
PROTECTION, U.S. IMMIGRATION AND
CUSTOMS ENFORCEMENT, U.S.
CITIZENSHIP AND IMMIGRATION
SERVICES, U.S. DEPARTMENT OF
JUSTICE, and U.S. DEPARTMENT OF
STATE,

                      Defendants.


       MOTION FOR ADMISSION PRO HAC VICE OF XIANGNONG WANG AS
                  ADDITIONAL COUNSEL FOR PLAINTIFF

       Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York, I, Xiangnong Wang, hereby move this Court for an Order for

admission to practice pro hac vice to appear as counsel for the Knight First Amendment Institute

at Columbia University in the above-captioned action.

       I am in good standing of the bar of the state of Oregon and there are no pending

disciplinary proceedings against me in any state or federal court. I have never been convicted of

a felony. I have never been censured, suspended, disbarred or denied admission or readmission

by any court. I have attached the affidavit pursuant to Local Rule 1.3.
        Case 1:17-cv-07572-ALC Document 167 Filed 11/11/20 Page 2 of 2




                                      Respectfully submitted,

                                       /s/ Xiangnong Wang
                                      Xiangnong Wang
                                      Knight First Amendment Institute
                                          at Columbia University
                                      475 Riverside Drive, Suite 302
                                      New York, NY 10115
                                      (646) 745-8500
                                      george.wang@knightcolumbia.org
Dated: November 10, 2020




                                          November 11, 2020




                                      2
